DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIM
a)	On line 2 of claim 9, replace “API” with --application programming interface (API)-- before “prediction”;
b)	On line 5 of claim 8, delete “the” after “maps”;
c)	On line 6 of claim 8, replace “the” with --a-- after “of”;
d)	On line 3 of claim 9, insert --each-- before “input”;
e)	On line 3 of claim 11, insert --each-- before “input”. 
Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art(s) of the record, WANG et al. (US 20200042583 A1) (hereinafter Wang), fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Wang discloses a computer-implemented method used for analyzing documents by an artificial intelligence system, the method comprising:
uploading at least one document via a frontend which stores the document in a database of the artificial intelligence system (FIG. 4 and FIG. 5, par. 0007, “obtaining a target document from which a summary is to be obtained”, par. 0076, “The method and the apparatus can reduce incompleteness caused by features of artificial design, and can well use semantic information and title information of the text, to improve accuracy of the extracted summary”);
preprocessing the at least one document retrieved from the database by splitting the document into individual sentences and calculating a word vector for each sentence of the document (FIG. 4 and FIG. 5, par. 0007, “dividing the target document into sentences and dividing each sentence into words;” par. 0035, “102. Divide the document into sentences and divide each sentence into words.”, par. 0047, “In FIG. 1 to FIG. 3, the word-level LSTM layer is aimed at each sentence, for example, in a sentence 1, hidden layer state representations of words are sequentially calculated based on word vectors of words in the current sentence 1 and a hidden layer state at a previous moment. The hidden layer state at the previous moment is an output at the previous moment. If a current moment is the moment t, the previous moment is a moment t−1. Further, ht that is outputted at the moment t can be calculated according to word vectors of a sentence that is inputted at the moment t and h.sub.t−1 that is outputted at the moment t−1.”).
However, Wang fails to disclose, “assessing each sentence using a categorization model of the artificial intelligence system by processing the calculated word vector representing the sentence to provide a categorization prediction result; and processing positive categorized sentences in order to calculate an opinion prediction result and a sub-categorization prediction result for each positive categorized sentence based on an opinion prediction model and based on a sub-categorization model of the artificial intelligence system”, in combination with other limitations of the claim.
Regarding claim 17, the prior art(s) of the record, Wang, fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Wang discloses an artificial intelligence system comprising:
a frontend configured to upload at least one document and to store the at least one document in a database of the artificial intelligence system (FIG. 4 and FIG. 5, par. 0007, “obtaining a target document from which a summary is to be obtained”, par. 0076, “The method and the apparatus can reduce incompleteness caused by features of artificial design, and can well use semantic information and title information of the text, to improve accuracy of the extracted summary”); and a prediction module configured to: preprocess the at least one document retrieved from the database of the artificial intelligence system by splitting the retrieved document into individual sentences and to calculate a word vector for each sentence of the document (FIG. 4 and FIG. 5, par. 0007, “dividing the target document into sentences and dividing each sentence into words;” par. 0035, “102. Divide the document into sentences and divide each sentence into words.”, par. 0047, “In FIG. 1 to FIG. 3, the word-level LSTM layer is aimed at each sentence, for example, in a sentence 1, hidden layer state representations of words are sequentially calculated based on word vectors of words in the current sentence 1 and a hidden layer state at a previous moment. The hidden layer state at the previous moment is an output at the previous moment. If a current moment is the moment t, the previous moment is a moment t−1. Further, ht that is outputted at the moment t can be calculated according to word vectors of a sentence that is inputted at the moment t and h.sub.t−1 that is outputted at the moment t−1.”).
However, Wang fails to disclose, “assess the sentence using a categorization model of the artificial intelligence system by processing the calculated word vector representing the sentence to provide a categorization prediction result; and process positive categorized sentences in order to calculate an opinion prediction result and a sub-categorization prediction result for each positive categorized sentence based on an opinion prediction model and based on a separate sub-categorization model of the artificial intelligence system”, in combination with other limitations of the claim.

Therefore, claims 1-18 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Galitsky (US 20210342548 A1) disclose DISCOURSE PARSING.
Navarra et al. (US 20210209551 A1) disclose SYSTEM AND METHOD FOR AUTOMATIC ANALYSIS AND MANAGEMENT OF A WORKERS' COMPENSATION CLAIM.
Li et al. (US 20200301672 A1) disclose GENERATING PROGRAM ANALYSIS RULES BASED ON CODING STANDARD DOCUMENTS.
SHIN (US 20190129947 A1) disclose NEURAL MACHINE TRANSLATION METHOD AND APPARATUS.
Thione et al. (US 20070073533 A1) disclose Systems And Methods For Structural Indexing Of Natural Language Text.
KWON et al. (CN 109101584 A) disclose A sentence classification improvement method combining deep learning and mathematical analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/
Primary Examiner, Art Unit 2642